Citation Nr: 1423738	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1980.  His period of service from December 1968 to December 8, 1971 has been deemed honorable; however, his period of service from December 9, 1971 to December 1980 has been determined to be under other than honorable conditions.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the matter of service connection for posttraumatic stress disorder was granted in a November 2012 rating decision.  Accordingly, it is no longer on appeal before the Board.  Additionally, with regard to the matter of service connection for a neck disability, the Board notes that although this issue was included in a July 2012 supplemental statement of the case, the Veteran specifically limited his appeal to exclude the neck claim in his August 2010 substantive appeal.  Accordingly, this matter is also not before the Board.

The Board is mindful of the United States Court of Appeals for Veterans Claims' (the Court) decision in Clemons v. Shinseki, 23 Vet. App (2009), in which the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  However, in this case the RO included the Veteran's claims for anxiety and depression in the grant of PTSD.

Further, the Board notes that the Veteran initially filed a claim of service connection for a low back disability in July 1999.  In December 1999, the RO determined that the character of his discharge was a bar to receiving benefits.  Evidence associated with the record since the July 1999 denial includes additional service personnel records which address the character of the Veteran's service.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  38 C.F.R. § 3.156(c)(1)(i).  Consequently, de novo review of this claim is warranted.

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service; bilateral sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss disability is not shown to be related to his service.

2.  Tinnitus was not manifested in service and the Veteran's current tinnitus is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims for hearing loss and tinnitus prior to their initial adjudication.  June and July 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in November 2009.  As will be discussed more in depth below, the Board finds that this examination is adequate for rating purposes, as it reflects familiarity with the record, and includes an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any further evidence that is outstanding.  VA's duty to assist is met. 


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including SNHL, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that he has hearing loss and tinnitus due to being exposed to loud noises in service, including helicopter engines, machine gun fire, small arms fire, explosions, and high volume helmet radios.  See January 2009 statement.

His service personnel records indicate that his military occupational specialty was a helicopter repairman.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  

The audiological evaluation at the November 1968 induction examination shows the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
X
5
LEFT
0
-5
-10
X
0

On the audiological evaluation at the October 1972 flight physical examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
5
LEFT
25
15
0
X
15

In November 2009, a fellow service member submitted a statement indicating that he and the Veteran worked on the flight line together without hearing protection.  

On November 2009 VA audiological examination, the Veteran reported he was engaged in combat and had noise exposure working as a helicopter mechanic being exposed to turbine engines and gunfire.  The Veteran reported occupational postservice noise exposure to include working in a manufacturing plant with required ear protection and as an electrician which has exposed him to hazardous noise while around construction sites.  Regarding tinnitus, the Veteran reported bilateral tinnitus, with onset approximately 10-12 years prior, which has gradually worsened with time.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
65
LEFT
15
20
20
60
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, and stated that the tinnitus was as likely as not a symptom associated with the hearing loss.  He opined that hearing impairment and tinnitus are less likely as not caused by or a result of in-service acoustic trauma.  With regard to hearing loss, the examiner explained that service medical records show hearing sensitivity was essentially within normal limits from 12/9/1968 to 12/9/1971 and further, that the report of medical examination dated 10/29/1972, which is approximately one year past the Veteran's conditional discharge date noted hearing sensitivity was essentially within normal limits bilaterally.  The examiner stated that the Veteran has reported that he began to notice trouble hearing approximately 20 years prior which would have been approximately 20 years after his conditional discharge in 1971.  Thus, while it is very likely that the Veteran was exposed to hazardous levels of noise from 12/9/1969 to 12/9/1971, this exposure did not likely result in hearing impairment.  Further, the examiner noted that the Veteran did report post service occupational noise exposure from working in manufacturing and as an electrician on construction sites.  With regard to tinnitus, the examiner explained that the Veteran's service records were negative for the report or treatment of tinnitus while in service.  Further, he noted that the Veteran reported onset of tinnitus approximately 10-12 years prior, which would have been approximately 30 years after his conditional discharge from the service in 1971.  The examiner again noted that the Veteran reported post service occupational noise exposure from working in manufacturing and as an electrician on construction sites.

The preponderance of the evidence is against a finding of onset of hearing loss or tinnitus in service or of onset of hearing loss in the first postservice year.  In November 2009, a VA audiologist interpreted an in-service audiological evaluation and an audiological evaluation done in the year following separation from service and concluded that such showed essentially normal hearing bilaterally and that there was not a significant shift in thresholds during service.  The examiner also noted there was no treatment or diagnosis of tinnitus in service.  Significantly, the Veteran does not allege continuity of symptomatology.  The VA examiner noted that the Veteran reported that he began to notice trouble hearing approximately 20 years after his conditional discharge in 1971 and reported onset of tinnitus approximately 30 years after his conditional discharge in 1971.  In light of the above, there is no contemporaneous evidence in service of hearing loss disability or tinnitus, and no medical documentation of the presence of hearing loss within the one year of the Veteran's discharge which would allow for a grant of service connection on a presumptive basis.

What remains for consideration is whether the Veteran's current bilateral hearing loss and tinnitus may otherwise be related to service.  In this regard, the only opinion of record is that of the November 2009 VA examiner, who opined that hearing impairment and tinnitus was not due to acoustic trauma in service.  This examiner cited to the factual record and included a rationale for his opinion, noting particularly:  (1) that the Veteran's STRs reflected normal hearing at service entrance and separation; (2) that the Veteran's hearing was essentially normal one year after service separation; (3) that the Veteran reported that he did not begin to have problems with his hearing until many years after service; and (4) that the Veteran had post-service occupational noise exposure.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  

The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinion discussed above.  No competent medical evidence suggests any basis for causally relating the Veteran's hearing loss and/or tinnitus to his military service.  

The Board acknowledges the Veteran's statements that he experienced noise exposure while on active duty and that such resulted in hearing loss and tinnitus.  He also asserted in August 2010, after becoming aware of the contents of the 2009 examination report, that the examiner misstated his contentions.  He reported in his August 2010 statement that he had told the examiner that his hearing loss and tinnitus only began to "really bother" him many years after service, but in fact he had experienced tinnitus "ever since Vietnam."  He further explained that, while he did work in factory warehouses after service, he was required to wear hearing protection when on the factory floor.  Prior to that, in a February 2010 written statement, the Veteran asserted that his post-service occupational and recreational noise exposure was "incidental" and "not major" and "certainly not enough to affect my hearing."  He asserts that his hearing loss has progressed more quickly because of his exposure to noise in service.

The Veteran is competent to report his military service, to include exposure to noise, as well as to report symptoms such as trouble hearing and ringing in the ears.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  With respect to the onset of the Veteran's hearing loss and tinnitus, the Board finds that his statements are not credible both as they are inconsistent and because they are self-serving.  The accounts of onset in service were not made until he filed his claim seeking compensation in January 2009, over 30 years after his period of honorable service.  See Pond v. West, 12 Vet. App. 341 (1999).  At that time, he reported onset in 1972, after his period of honorable service.  As noted above, the 2009 VA examiner clearly indicated that the "Veteran reported upon direct questioning" that "he began to notice trouble hearing about 20 years ago" and that "the onset of tinnitus began approximately 10-12 years ago."  Subsequently, the Veteran reported that the examiner had misinterpreted his statements and that he had tinnitus "ever since Vietnam."  Thus, the Veteran has provided at least three disparate statements with respect to the onset of these disabilities.  

Further, the Board notes that it was not for well after 25 years after his period of honorable service that the Veteran filed his claims for service connection for hearing loss and tinnitus.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claims for hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss and tinnitus is denied.


REMAND

With regard to the claim for a low back disability, the Veteran was afforded a VA examination in December 2009.  On examination, osteoarthrosis of the lumbar spine and residual strain of the lower back were diagnosed.  The examiner stated that she could not resolve the question of whether the Veteran's present lumbar spine disability is related to service strain without resort to mere speculation.  She noted that the Veteran had several complaints of strain to the lower back in service, but that he successfully worked many years as an electrician which involved a lot of bending, lifting, and other physical activities and can also cause back strain.  She noted that the Veteran's back arthrosis may be related to work and aging.  

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate. In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

As the support for the medical opinion is unclear, the Board finds that a supplemental medical opinion, which includes discussion of this private treatment record, is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claim on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of any (and all) low back disabilities.  The claims files must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

As to each low back disability diagnosed during the appeal period, opine whether it is at least as likely as not (50% probability or greater) that each such disability entity is related to his service.  In this regard, the examiner may only consider STRs dated from December 1968 to December 8, 1971.

The rationale for all opinions should be thoroughly explained.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then review the record and readjudicate the low back claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


